Citation Nr: 0842112	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 
2005, for the award of service connection for prostate 
cancer.

2.  Entitlement to an effective date earlier than May 16, 
2005, for the award of special monthly compensation on 
account of loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

By that decision, the RO also denied service connection for a 
low back disability.  The veteran filed a notice of 
disagreement with respect to the determination and the RO 
furnished him a statement of the case (SOC).  However, no 
substantive appeal as to the low back issue was received.  
Inasmuch as an appeal of the low back service connection 
claim has not been made a part of the record, the Board will 
not address the issue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2008).


FINDING OF FACT

The veteran first filed a claim of service connection for 
prostate cancer on May 16, 2005.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than May 16, 
2005, for the award of service connection for prostate cancer 
is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).

2.  The assignment of an effective date earlier than May 16, 
2005, for the award of special monthly compensation on 
account of loss of use of a creative organ is not warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a June 2005 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate the veteran's 
underlying claim of service connection for prostate cancer.  
After service connection had been granted, the RO provided 
the veteran with the general criteria for assigning effective 
dates by a March 2006 notice letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claims, the claims were properly 
re-adjudicated in April 2006, which followed the March 2006 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board finds that the June 2005 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The notice letter also requested 
the veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his claimed disabilities.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and SOCs.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
medical records from multiple private treatment providers 
identified by the veteran.  In the present case, the outcome 
of the appeals turns on a determination as to the date that a 
claim was filed.  Thus, there is no need for a medical 
examination or an opinion.  There is no suggestion that 
additional evidence, relevant to these matters, exists and 
can be procured.  No further development action is required.



II. Analysis

By an October 2005 rating decision, the veteran was granted 
service connection for prostate cancer.  Service connection 
for prostate cancer was awarded on a presumptive basis 
because the veteran was presumed to have been exposed to 
herbicide agents, such as Agent Orange, during his service in 
the Republic of Vietnam, and the disease is associated with 
exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).  Secondary to impotence resulting from prostate 
cancer, the veteran was awarded special monthly compensation 
(SMC) on account of loss of use of a creative organ.  See 
38 C.F.R. § 3.350 (2008).  An effective date of May 16, 2005, 
was assigned for each award.

The veteran contends that the two awards should have an 
earlier effective date.  Specifically, he believes that the 
effective date should be at least as early as October 2000, 
which was the date when private treatment records first 
showed treatment for symptoms related to prostate cancer and 
impotence.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

Under the applicable regulation, the effective date of an 
original award of presumptive service connection is the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(ii).

A review of the claims file reveals that the veteran did not 
file a claim of service connection for prostate cancer within 
one year after separation from active duty.  The veteran did 
file an application for education benefits shortly after 
separation from active duty, but an application for 
compensation benefits was not received until many years 
later.  Thus, the effective date shall be the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.

The record shows that the veteran first filed a claim of 
service connection for prostate cancer, as part of an 
application for compensation benefits, that was received by 
the RO on May 16, 2005.  Thus, the RO assigned the effective 
date for the award of service connection as the date of 
receipt of the veteran's application for benefits.  There is 
no document of record that was received earlier than May 16, 
2005, that could be construed as a claim of service 
connection for that disability.  Even if entitlement arose 
prior to the date of claim, an earlier effective date would 
not be assignable because the effective date is controlled by 
the latter of those two occurrences.  See 38 C.F.R. 
§ 3.400(b)(2)(ii).  The veteran was therefore afforded the 
earliest possible effective date and there is no legal basis 
to establish an earlier date.

Private treatment records obtained in connection with the 
claim document treatment for impotence as early as October 
2000 and treatment for prostate cancer in early 2001.  
Although the treatment occurred prior to the date of claim, 
the dates of treatment for symptoms related to prostate 
cancer or impotence can not serve as a basis for an earlier 
effective date.  Therefore, while the veteran contends that 
the effective date should be earlier than May 16, 2005, for 
his award of service connection for prostate cancer, the 
governing legal authority is clear and specific, and VA is 
bound by it.  Here, the date of receipt of the veteran's 
claim of service connection was not within one year of his 
separation from active duty, and there was no claim that was 
received earlier than May 16, 2005.  Consequently, the 
assignment of an effective date earlier than May 16, 2005, 
for the award of service connection for prostate cancer is 
not warranted.  (Special effective date provisions apply for 
certain herbicide exposure cases; however, those special 
provisions do not apply in instances were no claim was 
previously filed.  38 C.F.R. § 3.816 (2008).)

In finding that an earlier effective date is not warranted 
for the prostate cancer award, it follows that an earlier 
effective date for the SMC award is also not warranted.  The 
SMC award resulted from the same original compensation claim.  
The RO assigned the same effective date--May 16, 2005.  
Additionally, because SMC is awarded as a result of the 
effects of service-connected disability, the effective date 
of the SMC award can not predate the effective date of the 
award of the service-connected disability on which the SMC 
award is based.  Thus, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than May 16, 2005, 
for the award of service connection for prostate cancer is 
denied.

Entitlement to an effective date earlier than May 16, 2005, 
for the award of special monthly compensation on account of 
loss of use of a creative organ is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


